Title: To John Adams from Benjamin Kent, 24 April 1776
From: Kent, Benjamin
To: Adams, John


     
      Bror: Adams
      Boston April 24th 1776
     
     When I had the last pleasure of your company at Watertown I told you, I would write you when Our Attack upon the Kings Troops should afford matter of Some importance. But alass their fears of their demerits, made em flee when no man pursued ’em, and may they eat the fruit of their doings and be fill’d with their own Devices. But to the Purpose.
     What in the name of Common Sense, are you Gentlemen of the Continentall Congress about.
     A few words and Spightfull, is my Maxim. I. E. what will be so call’d. St. Paul, tho sometimes a Little inclin’d to Toryism was a very sensible Gentleman. And he expressly damns the fearfull as well as the unbelieving. And tho I know all your Counsels are Overruled by the Wonderfull Councellor, And even our chicane (I allude the last pityfull address) nay our downright Blunders are and have been most happily Overruled for the good of our most righteous Cause; and I doubt not the same happy Government will Continue. But that Same Overruling Providence (at the kind Instance of Bror. Joseph Greenleaf Esq;) Orders that I should write even this I won’t Say (tho you may) insignificant Letter.
     It appears to me, from a hundred things which I have no need to mention to you, That it is as certain that the Colonies Will be wholly divorced from that Accursed Kingdom calld Great Britain, as that there will be any eclipses of the Sun or Moon this year. Pray tell the fearfull of your Members if you have any such, and prove it to ’em that a Seperation first or last must be the Necessary Consequence of a hundred facts that have turned up already; then you will have nothing to do, but to Convince ’em that the present time to make a final declaration of Independence is the best. But as I know you must come to it, I think the Same of you, as I should think of a Sinner who I knew would repent of his Sins before he dies. So that I am perfectly resignd to whatever you great little gods shall do. For as much as the Lord reigns I will rejoyce. One Thing I must rely upon, that is that the Congress will tollerate all Religions both Natural and reveal’d and establish none. I have infallible proof that it is your duty, viz that The Lord of Lords and the GOD of good doth the same thing. Farewell. These for yr. Friend,
     
      B:K.
     
    